Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Brian Christopher Robinson appeals the district court’s order granting Defendants’ motion to dismiss his claim under the Equal Pay Act, 29 U.S.C. § 206(d) (2006), as well as his claims for wrongful termination, intentional infliction of emotional distress, and breach of contract, and denying his motion to stay the district court proceedings pending discovery and for issuance of a scheduling order. We have reviewed the record and find no reversible error. Accordingly, we deny Robinson’s motions for oral argument and to refer “special matters” to the United States Attorney General, pursuant to Fed. R. Civ. P. 9(b), and affirm the district court’s judgment. See Robinson v. Centers for Disease Control and Prevention, No. 1:07-cv-02102-BEL (D.Md. Sept. 25, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.